Title: From George Washington to a Participant in the Potomac River Enterprise, 1762
From: Washington, George
To: Participant in the Potomac River Enterprise



Sir,
[c.1762]

At your request I hav⟨e mutilated⟩ / my Papers, & found the remarks/ ⟨mutilated⟩ for the Remarks I made upon the Navigation of Potomack in the year 1754 & found the copy ⟨mutilated⟩ a Letter which I wrote to a gentn of our Assembly / in Aug. 1754/ at that time. the followg is an extract thereof.
Sir,
Your desire & my /own/ curiosity together /engaged/ excited me the last time when last I was in Frederick to explore the Navigation of Potomack /downwards/ and the followg observations I made in My passage down it.
From the Mouth of Patersons Creek to the Shannondoah Falls /are no/ you encounter no other obstacles but shallow Water (in places, & this only at certain Seasons) /to encounter/. but from hence there is Rocky, Swift & consequently uneven Water for near Six Miles in which distance there are 4 falls. the first /of which is tolerable clear of Rocks/ is shallow & pretty clear of Rocks /but very capable of relief/ wch may be avoided by opening a Channel on the Maryland side—Abt 2 Miles from this & half a one below the Mouth of Shanh lyes what is commonly called the Spout wch indeed is the principal /difficulty commonly called the Spout/ and /indeed/ I might almost add the only difficulty of the whole. The Water here is confined to narrow bounds & having a pretty considerable fall at the same time shoots thro. with great rapidity—the risk of passing this sluce is somewhat Increased by the Rockyness of the bottom which occasioning dry uneven surface. Subjects small Vessels to the danger of filling—I passed it in a Canoe & was near sinkg here may likewise be had a passage on the Maryland Shore thro. wch Vessells with ease may be hauled up. after removing some Rocks at a moderate expence—One of the other two Falls is swift & ugly not much unlike the last. but when the River is

swelled beyond its usual bounds might (or I believe in any other than this dry Season) a passage is to be had /round a small/ between a small Island & the North Main /on the North Side/ which passage may be greatly Improvd. /Abt/ Eight miles lower /down/ is another fall, but very easy & passable and at the end of two Miles /further/ more is a cluster of small Islands with numberless Rocks & rapid Water, which renders the Passage somewhat in its prest state precarious—From hence to the Seneca Falls /is ⟨mutilated⟩/ a fine water scar[c]e any perceptable Fall. The Seneca fall is ⟨mutilated⟩ed in two places & Canoes may now proceed within 2 miles of the g⟨mutilated⟩ther it is not practacable till great alterations are made.
These Sir are the Observns ⟨mutilated⟩ year 1754 when I hoped (upon /examination/) seeing the Practicability of the thing that the expediency ⟨mutilated⟩ this Com⟨ns⟩ woud have been attended to /in the practicable light I beheld/ & that ⟨mutilated⟩ our future operations, wd have been conducted /thro. this Chanl I/ ⟨mutilated⟩ /cant charge my Mem[or]y/ in this most ⟨rational⟩ or pointed manner but Genl Bradks ⟨mutilated⟩ late coming in Spring 1755 & hurry of business /when he did come/ ⟨illegible⟩ immediately upon his arrival allowed no time for ⟨mutilated⟩ attempts of this sort. & afterwards our affairs as everybody knows took /a very different/ quite another turn. & was ⟨conducted⟩ from a very difft Quarter cannot charge my Memory with any ⟨mutilated⟩ further knowledge ⟨b⟩ut you are welcome to make what use you ⟨mutilated⟩ please of the Informn.
